DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 5-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Sato et al. (JP 2013183009) (English translation).
	Regarding claim 1, Sato et al (figures 1-4 and pages 2-5) discloses an element body (see figure 1) including an outer surface provided with a depression (see pages 2-3 and figures 2 and 4); and  a terminal electrode (6) disposed on the element body (see figure 1), wherein the terminal electrode includes a first electrode portion disposed in the depression (see figure 1) (see page 3, para 0001-0002 disclosing the max length the first portion) of the  and a second electrode portion protruding from the depression (see figure 1), and the second electrode portion is thicker than the first electrode portion (see page 4, para 0004) disclosing the max length the second portion; also see figure 1 discloses how the second portion is thicker at the bottom slope of the first portion)
Regarding claim 5, Sato et al (figure 1) discloses wherein the terminal electrode includes a plurality of the terminal electrodes.
Regarding claim 6, Sato et al (figure 1) discloses a coil disposed in the element body, wherein the terminal electrode is connected to the coil.
Regarding claim 7, Sato et al (figure 1 and page, para 0001) discloses wherein the element body includes a plurality of element body layers which are laminated.
Regarding claim 8, Sato et al (figures 1-4) discloses wherein the element body includes a plurality of element body layers which are laminated, and the coil includes an axis extending along a direction in which the plurality of element body layers are laminated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable Shimoda et al. (US 2019/0051450) in view of Sato et al. (JP 2013183009) (English translation).
Regarding claim 1, Shimoda et al (figures 1-2 and 8) discloses an element body (see figure 1) including an outer surface provided with a depression (see figure 8 and para 0071-0072); and  a terminal electrode (32/31) disposed on the element body (see figure 1), wherein the terminal electrode includes a first electrode portion disposed in the depression (see figure 8) of the and a second electrode portion protruding from the depression (see figure 8).
Shimoda et al does not expressly discloses the second electrode portion is thicker than the first electrode portion.
Sato et al. (figures 1-4) disclose wherein the second electrode portion is thicker than the first electrode portion (see page 3, para 0001-0002 disclosing the max length of the second portion and the max length the first portion A; also see figure 1 discloses how the second portion is thicker at the bottom slope of the first portion)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the second electrode portion is thicker than the first electrode portion as taught by Sato et al. to the inductive device of Shimoda so as to allow for improved soldering/adhesive connection between printed circuit board and the inductive device.
Regarding claim 2, Shimoda et al (figure 8 and para 0071-0072) discloses wherein the outer surface includes a main face constituting a mounting surface and an end face adjacent to the main face (see figure 1/8), the depression includes an end-face depression provided on the end face and a main-face depression provided on the main face (see figure 8), the first electrode portion includes a first end-face electrode part disposed in the end-face depression and a first main-face electrode part disposed in the main-face depression (see figure 8), and the second electrode portion includes a second end-face electrode part protruding from the end-face depression (see figure 8) and a second main-face electrode part protruding from the main-face depression (see figure 8).
Regarding claim 3, Shimoda et al (para 0081) discloses wherein the element body has a rectangular parallelepiped shape (see para 0035), the outer surface includes: a first main face constituting a mounting surface (see figure 1); a second main face opposed to the first main face (see figure 1); a pair of side faces opposed to each other (see figure 1); and a pair of end faces opposed to each other (see figure 1); the electronic component has a length of 1 mm or less in a direction in which the pair of side faces are opposed to each other (see para 0081), and the electronic component has a length of 2 mm or less in a direction in which the pair of end faces are opposed to each other (see para 0081).
Regarding claim 5, Shimoda et al (figure 1) discloses wherein the terminal electrode includes a plurality of the terminal electrodes.
Regarding claim 6, Shimoda et al (figure 1-2) discloses a coil disposed in the element body, wherein the terminal electrode is connected to the coil.
Regarding claim 7, Shimoda et al (figure 2) discloses wherein the element body includes a plurality of element body layers which are laminated.
Regarding claim 8, Shimoda et al (figures 1-2) discloses wherein the element body includes a plurality of element body layers which are laminated, and the coil includes an axis extending along a direction in which the plurality of element body layers are laminated.
Regarding claim 9, Shimoda et al (figures 1-2) discloses the terminal electrode includes a plurality of electrode layers which are laminated.
Regarding claim 10, Shimoda et al (figure 2) discloses the terminal electrode includes a plurality of electrode layers which are laminated and the coil includes an axis extending along a direction in which the plurality of electrode layers are laminated.
Regarding claim 11, Shimoda et al (figures 1/8) discloses the first end-face electrode part and the second end-face electrode part are connected to each other, and
the first main-face electrode part and the second main-face electrode part are connected to each other. 

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Shimoda et al. (US 2019/0051450) in view of Sato et al. (JP 2013183009) (English translation) in further view of Lim (US 2016/0012957).
Regarding claim 4, the modified inductive device of Shimoda et al discloses wherein the element body contains a sintered body of an insulating material (see Sato page 2, para 0002), but does not expressly discloses the terminal electrode contains a sintered body of a conductive material.
Lim (para 0042) discloses the terminal electrode contains a sintered body of a conductive material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the terminal electrode contains a sintered body of a conductive material as taught by Lim to the modified inductive device of Shimoda so as to allow for improved plating solution resistance and also allowing for plating adhesion properties to be obtained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837